Martin, J.
. . delivered the opinion of the court, The defendant and appellee contends that 1 1 case is not properly before us; the judge having granted the appeal without stating the amount *316of the surety to be given, nor a day on which the transcript was to be returnable.
Boyce tf* Gorton for the plaintiff Thomas for the defendant
The plaintiff presented his petition, praying an appeal to the next term of the supreme court judge endorsed the following order on the ° °. “ back of the petition, “ let the appeal prayed for be granted.”
The code of practice requires that the judge in granting an appeal, shall state, at the foot of the petition of appeal, the amount of the security to be given by the appellant, and the day on which the appeal shall be returned.—574.
Nothing of this is done in the present case; not a word about any security is mentioned in the order on the petition; no return day is stated in the order; neither is any determined by a reference to the petition, in which the appeal is prayed to be returnable at the term; nothing stating any particular day thereof
It is therefore ordered, adjudged and decreed, that the appeal be dismissed with costs.